 
 
Exhibit 10.3
 
MICHAEL T. STUDER CPA P.C.
18 East Sunrise Highway, Suite 311
Freeport, NY 11520
Phone: (516) 378-1000
Fax: (516) 546-6220
 
                                                                              
 
 
April 27, 2010
 
 
 
Securities and Exchange Commission
100 F Street, NE
Washington, DC 20549
 
 
 
Re: Greencheck Technology Inc.
 
Dear Ladies and Gentlemen:
 
I have read the accompanying Form 8-K and agree with its contents.
 
 
Very truly yours,
 
/S/ Michael T. Studer
Michael T. Studer
President
 


 


 


 
 
 
 